WEIMER, J.,
concurring in part and dissenting in part.
hi agree with the majority that discipline should be imposed. However, I believe a period of non-deferred suspension should be imposed.
The hearing committee found as a matter of fact that actual harm occurred to respondent’s client, whose suit was dismissed as a result of respondent’s inaction. As noted by the majority, respondent failed to provide ODC with a timely or adequate response to the complaint, necessitating the issuance of a subpoena to obtain respondent’s sworn statement. Together, this suggests that a period of non-deferred suspension is appropriate. See In re: Jeffers, 03-3345 (La.4/14/04), 870 So.2d 1017.